Citation Nr: 1614587	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  06-29 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent prior December 23, 2009, 30 percent from December 23, 2009 to September 2, 2010, and 50 percent as of September 3, 2010 for service-connected bipolar disorder with associated anxiety and posttraumatic stress disorder (PTSD).  

3.  Entitlement to a disability rating in excess of 40 percent for service-connected chronic back strain

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with chronic back strain.

5.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with chronic back strain.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to July 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2006, May 2007, and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified during a travel Board hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is of record.

The Board notes that VA received an additional request for a Board hearing at a local office in September 2010 and the Veteran's representative requested that the case be remanded for a travel Board hearing in December 2010.  The Veteran is entitled to a hearing on appeal and he has been provided with such hearing in March 2009.  Accordingly, no additional hearing is warranted.  See 38 C.F.R. § 20.700 (2015).

The Board remanded the issues of entitlement to service connection for a right knee disorder and entitlement to an initial increased disability rating for bipolar disorder with associated anxiety and PTSD in October 2009, February 2011, and June 2012 for further evidentiary development.  The RO continued the denial of each claim as reflected in the May 2015 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise with respect to whether the Veteran's current diagnosis of right knee patellofemoral syndrome is related to active military service.

2.  The evidence of record shows that the Veteran's service-connected psychiatric disorder is manifested by deficiencies in most areas of social functioning and occupational functioning (work, family relations, thinking, and mood) throughout the entire appeal period including suicidal ideation, anxiety, panic attacks, near continuous anxiety and depression that affects his ability to function effectively, hypervigilance, impaired impulse control, irritability, suspiciousness, isolation, disturbance of motivation and mood, sleep impairment and problems with concentration; the Veteran was assigned a GAF score that ranged from 58 to 60.

3.  The preponderance of the evidence shows that the Veteran's service-connected chronic back strain is not manifested by ankylosis of thoracolumbar spine or the entire spine.

4.  Throughout the rating period on appeal, the preponderance of the evidence shows that the Veteran's bilateral lower extremity radiculopathy more closely approximates mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, right knee patellofemoral syndrome was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial disability rating of 70 percent for service-connected bipolar disorder with associated anxiety and PTSD have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411-9432 (2015).  

3.  The criteria for a disability rating in excess of 40 percent for service-connected chronic back strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's service connection claim for a right knee disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Regarding the Veteran's increased rating claims for bipolar disorder with associated anxiety and PTSD and radiculopathy of the bilateral lower extremities, the Veteran is appealing the initial disability rating assigned to these disabilities.  The May 2007 and November 2012 rating decisions granted service connection for a bipolar disorder and radiculopathy of the bilateral lower extremities and therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in these decisions do not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The December 2007 statement of the case and November 2014 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for mental health disorders and neurological disorders.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve the maximum benefit allowed by law for the service-connected disabilities of a bipolar disorder with associated anxiety and PTSD and radiculopathy of the bilateral lower extremities.

With respect to the Veteran's increased rating claim for chronic back strain, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in January 2012 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter informed the Veteran that he should submit evidence showing his service-connected chronic back strain has increased in severity.  He was notified of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment and daily life.  Furthermore, the letter informed the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

With respect to VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports dated in October 2007, December 2009, October 2012, June 2013, October 2014, and April 2015, lay statements from the Veteran, and a transcript of the March 2009 Board hearing.  

The VA examination reports with respect to the Veteran's increased rating claims for chronic back strain and radiculopathy of the bilateral lower extremities reflect that the examiners obtained an oral history and evaluated the Veteran.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms, and the effect those symptoms have on his occupational functioning and daily activities.  The VA examiners in October 2012 and October 2014 reviewed the claims file.  However, it is unclear whether the April 2015 VA examiner reviewed the Veteran's electronic claims file as part of the examination.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiners.  See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiner was aware of the pertinent history of the Veteran's chronic back strain and radiculopathy of the bilateral lower extremities based on the Veteran's statements during the examination.  Accordingly, the VA examinations are adequate for rating purposes. 

Regarding the VA examinations concerning the Veteran's increased rating claim for bipolar disorder with associated anxiety and PTSD, the examination reports show that the examiners obtained an oral history and evaluated the Veteran with respect to his mental health disorders.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms, and the effect those symptoms have on his occupational functioning and daily activities.  The VA examiners in December 2009, June 2013, and April 2015 reviewed the claims file.  However, it is unclear whether the October 2007 VA examiner reviewed the claims file as part of the examination.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiner was aware of the pertinent history of the Veteran's mental health disorders based on the Veteran's statements during the examination.  Thus, the VA examinations are adequate for rating purposes. 

The Board remanded the Veteran's increased rating claim for bipolar disorder with associated anxiety in October 2009, February 2011, and June 2012.  The October 2009 Board remand requested that the Veteran be provided with another VA examination to determine the current severity of his bipolar disorder.  The Veteran was provided with a VA mental health examination in December 2009.  The examiner adequately addressed the issues raised by the Board in the October 2009 remand, particularly insofar as discussing the severity of this disability in relation to the applicable rating criteria.  Thereafter, the Board deferred the issues of an increased rating for a bipolar disorder with associated anxiety in the February 2011 remand and June 2012 remand as it was determined that such issue was inextricably intertwined with the Veteran's service connection claim for PTSD.  A September 2013 rating decision granted service connection for PTSD.  This is a full grant of the benefits sought by the Veteran.  Thereafter, the RO readjudicated the Veteran's increased rating claim in a May 2015 supplemental statement of the case.  Accordingly, there has been substantial compliance with the Board remands in October 2009, February 2011, and June 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Service Connection Claim

The Veteran contends that he has a current right knee disorder that is related to active military service.  Specifically, he asserts that he experienced recurrent right knee pain during service, he was medically discharged due to his right knee disorder, and his has had recurrent right knee pain from discharge to the present.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a right knee disorder, the evidence of record must show that the Veteran currently has the claimed disability.  The VA examiner in the May 2006 VA examination provided a diagnosis of right knee patellofemoral syndrome.  A December 2009 VA examiner determined that the Veteran had a current diagnosis of right knee contusion with arthralgia.  In contrast, a VA examiner in February 2011 determined that the Veteran does not have a chronic knee disorder.  She explained that he had a very thorough work up and evaluation, which did not demonstrate any abnormality of the right knee.  The diagnosis of patellofemoral syndrome is an acute diagnosis, however, he has not had symptoms or exam findings to support this diagnosis.  An October 2014 VA examination reflects that the Veteran had a normal right knee evaluation and the VA examiner could not provide a diagnosis of a right knee disorder.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Resolving any doubt in the Veteran's favor, the Board finds there is medical evidence of a current diagnosis of a right knee disability, patellofemoral syndrome. 

The Veteran's service treatment records document that the Veteran complained of right knee pain during active military service.  Specifically, an April 2002 service treatment record shows that the Veteran reported that he tripped and fell while marching.  There was tenderness at the proximal right tibia and he was diagnosed with right knee contusion.  He reported right knee pain in the popliteal region in July 2004.  There was mild laxity with varus valgus stress.  The Veteran was diagnosed with fibular neuritis in a June 2004 physical therapy note.  A January 2005 Medical Board summary shows that the Veteran's patella was moderately tender at the medial facet of the right knee.  He was diagnosed with right knee pain with unknown etiology.  In a March 2005 report of medical examination, the Veteran asserted that he experiences right knee pain and giving way.  Physical Evaluation Board (PEB) proceedings shows that it was determined that the Veteran's medical condition of chronic right knee pain without history of trauma or injury beginning in June 2004 prevented the Veteran from performing his duty in his grade and specialty. 

With respect to the issue of whether a right knee disorder is related active military service, the Board observes that the record contains two negative VA medical opinions in December 2009 with addendum in January 2010 and in February 2011.  Both medical opinions relied in part on the determination that the Veteran did not have a current chronic right knee disability.  Furthermore, the VA medical opinion in December 2009 and addendum in January 2010 is not adequate as it appears that the examiner overlooked the service treatment records that document treatment for recurrent right knee pain.  

The Veteran asserts that he has experienced recurrent right knee pain since his active military service.  Lay persons can provide an account of observable symptoms, such as pain in his right knee and the onset of such pain.  The Board has determined that the Veteran's lay statements and testimony in support of his claim are credible as his statements are internally consistent, as well as, consistent with the medical evidence of record.  

The Board recognizes that the diagnosis of patellofemoral syndrome and the etiology thereof fall outside the realm of common knowledge of a lay person and require medical expertise.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, the Veteran, as a lay person, is not competent to provide a medical opinion that his recurrent right knee pain in service with recurrent symptoms since that time are related to his current diagnosis of patellofemoral syndrome.  Nonetheless, the May 2006 examiner attributed the Veteran's reported symptoms of recurrent right knee pain during the examination to patellofemoral syndrome.  Thus, there is competent medical evidence that supports the Veteran's assertion that his recurrent right knee pain since service is related to the current diagnosis of patellofemoral syndrome.

In weighing the evidence of record, the Board finds that the evidence is in equipoise with respect to whether the Veteran's current diagnosis of patellofemoral syndrome is etiologically related to the symptoms of right knee pain documented during service.  The Board resolves any reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board finds that entitlement to service connection for patellofemoral syndrome is warranted.

III.  Criteria and Analysis of Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bipolar Disorder with Associated Anxiety and PTSD

The RO granted service connection for a bipolar disorder with anxiety in May 2007 and assigned a 10 percent disability rating, effective July 31, 2006.  The Veteran appeals this decision contending that the disability rating should be higher.  During the course of the appeal, the RO granted service connection for PTSD, combined it with his service-connected bipolar disorder with associated anxiety, and granted a 30 percent disability rating, effective from December 23, 2009, in a September 2013 rating decision.  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2015).  

The Veteran's service-connected bipolar disorder with associated anxiety and PTSD is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Codes 9411-9432 (2015).  Bipolar disorder and PTSD are rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under this rating criteria, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411-9432.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV) at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A score from 51-60 indicates some moderate symptoms (e.g., depressed mood and mild insomnia) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  

During the appeal the RO increased the disability rating of the Veteran's service-connected bipolar disorder with associated anxiety and PTSD from 10 percent to 30 percent, effective December 23, 2009 and from 30 percent to 50 percent, effective September 3, 2010.  The medical evidence of record consists of VA treatment records and VA examination reports dated in October 2007, December 2009, June 2013, and April 2015.  Furthermore, additional evidence of the Veteran's symptoms includes lay statements by the Veteran and his father and a transcript of May 2009 Board hearing.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating throughout the appeal period.

In this regard, the evidence of record shows that the Veteran's bipolar disorder with associated anxiety and PTSD more closely approximates occupational and social impairment with deficiencies in most areas to include work, family relations, judgment, and mood.  The evidence of record supports that the Veteran has had difficulty sleeping.  See October 2007, December 2009, June 2013, and April 2015.  The Veteran experiences hyperactive thought process, hypervigilance, avoidance, isolation, and irritability, which have interfered with his social and interpersonal functioning.  See VA treatment record dated in October 2010, VA examinations dated in July 2007, December 2009, June 2013, and April 2015.  Throughout the appeal, the Veteran has consistently reported that he does not trust anyone, he feels that other people are laughing behind his back, and he does not like people to stare at him.  The Veteran has near constant anxiety and depression that affects his ability to function effectively.  Specifically, the evidence reflects that he experiences a depressed or low mood most days that result in little interest or pleasure in doing things, feeling hopeless, low energy, lack of motivation, poor appetite or overeating, problems with concentration, and feelings of worthlessness.  See VA examinations dated in October 2007, December 2009, June 2013, and April 2015.  The Veteran's father testified that when the Veteran lived with him, the Veteran would miss a lot of work by either leaving work early or calling out of work due to his anxiety attacks, low motivation, or other symptoms of his bipolar disorder.  See Hearing Transcript at 6.  The Veteran reported in the June 2013 VA examination that he does not go anywhere, not even to Walmart, and that his wife has to go for him.  He also noted that most of the time he does not know what he is doing and his wife has to tell him to look at people while he talks.  He reported that he has bought 26 cars since 2005 for him and his wife.  The evidence of record shows that the Veteran experiences suicidal ideation and that he purposely overdosed on a "substantial amount" of Xanax and Vicodin in June 2012.  See VA treatment record dated in June 2012; see also VA examinations dated in December 2009 and April 2015, and Hearing Transcript at 4 and 7.  The medical and lay evidence also shows that the Veteran experiences racing and jumbled thoughts.  

Furthermore, the Veteran has difficulty with family relations as the medical and lay evidence reveals that the Veteran has experienced marital difficulty to include at one point separation.  The Veteran's father testified at the March 2009 Board hearing that the Veteran does not talk to him or his mother that much and he does not come over for holidays.  The Veteran reported at the June 2013 VA examination that he does not talk to anyone at work and he thinks it has affected promotions.  The June 2013 and April 2015 VA examiner determined that the Veteran had difficulty in adapting to stressful circumstances, including work or a work like setting.  The June 2013 VA examiner also concluded that the Veteran had an inability to establish and maintain effective relationships.

The Board finds that the Veteran does not meet the requirements for a 100 percent disability rating for his service-connected bipolar disorder with associated anxiety and PTSD at any time during the appeal period.  Specifically, the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See VA examinations dated in October 2007, December 2009, June 2013, and April 2015. 

The evidence of record shows that the Veteran has consistently denied homicidal intent.  The Board recognizes that the treatment records indicate that the Veteran has experienced suicidal ideation off and on throughout the appeal period and he has attempted suicide in June 2012 by overdosing on medication.  Nonetheless, besides the suicide attempt in June 2012, the Veteran has consistently indicated that he has no plan or intent to harm himself.  Thus, preponderance of the evidence reveals that the Veteran is not in persistent danger of hurting himself or others. 

The evidence of record also does not reveal that the Veteran has intermittent inability to perform activities of daily living.  In this regard, the evidence shows that the Veteran is able to feed himself and maintain minimum personal hygiene.  See VA examinations dated in October 2007, December 2009, June 2013, and April 2015.  There is some evidence that his ability to perform activities of daily living is impaired; but it does not amount to an inability to perform activities of daily living.  See June 2013 VA examination report.  

Lastly, the evidence shows that the Veteran's symptoms do not result in total occupational and social impairment due to his bipolar disorder with associated anxiety and depression.  In this regard, the Veteran has been married to the same woman for over 14 years.  He reported a good relationship with his children.  The December 2009 VA examination reveals that the Veteran finds it difficult for him to form relationships, but he has two friends whom he trusts.  The June 2013 VA examiner observed that socially, the Veteran's experience basically revolves around family matters.  The Veteran last worked for a telecommunications office and he retired on disability in September 2014 due to his back problems.  He is currently on short-term disability.  The VA examiner in April 2015 determined that the Veteran's mental disorder does not lead to the level of functional impairment that would preclude the Veteran from being able to perform sedentary activities.  

The Veteran's GAF score ranged from 58 to 60 during the appeal period.  This range in GAF score reveals moderate symptoms with moderate difficulty in social and occupational activities.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling, 15 Vet. App. at 14.  In this case, his overall disability picture including symptoms reported in the treatments records and VA examinations and discussed in the lay evidence more closely approximates a 70 percent rating.

In light of the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's symptoms do not more closely approximate total occupational and social impairment due to a bipolar disorder with anxiety and PTSD.  Thus, the criteria for a 100 percent rating have not been met.

The Board has considered whether any staged ratings are appropriate.  The competent evidence of record shows that the Veteran's symptoms of bipolar disorder with anxiety and PTSD have not fluctuated materially as to permit a 100 percent disability rating at any time during the appeal.  As such, a staged rating is not warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) ; Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected bipolar disorder with anxiety and PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bipolar disorder with anxiety and PTSD with the established criteria found in the rating schedule for a mental disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case the Board finds that the evidence of record shows that the Veteran's bipolar disorder with anxiety and PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's bipolar disorder with anxiety and PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

Degenerative Arthritic Changes of L5-S1 with Spondylosis of the Lumbar Spine

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.   DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's chronic back strain is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015), which evaluates lumbosacral strain.  Diagnostic Code 5237 is evaluated using the General Rating Formula for Disease and Injuries of the Spine.  Under this formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

The evidence of record shows that the Veteran does not have unfavorable ankylosis of the thoracolumbar spine or the entire spine.  See VA examinations dated in October 2012, October 2014, and April 2015.  The Board notes that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  The VA examinations dated in October 2012, October 2014, and April 2015 reflect that the Veteran has some range of motion of the thoracolumbar spine even with consideration of pain on motion, any additional limitation of movement after repetitive use, or functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  The VA examiners in October 2014 and April 2015 specifically determined that the Veteran did not have ankylosis of the spine.  The Board has also considered the lay evidence from the Veteran regarding his back disability; however, none of that evidence indicates that his symptoms manifest in ankylosis of the spine.  Accordingly, the evidence of record does not show that a disability rating in excess of 40 percent for chronic back strain is warranted.  

The Board has considered whether the Veteran is entitled to a higher disability rating under other Diagnostic Codes.  Under Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS), if IVDS results in incapacitating episodes having a total duration of at least six weeks during the past twelve months a 60 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The October 2012 VA examination reveals that the Veteran has IVDS of the thoracolumbar spine.  However, the examiner determined that the Veteran had less than six weeks of incapacitating episodes over a twelve month period.  Furthermore, the other evidence of record shows that the Veteran did not have at least six weeks of incapacitating episodes with physician prescribed bed rest during a twelve month period as described in the regulations at any time during the appeal period.  See id. at Note (1).  Thus, the Veteran is not entitled to a higher disability rating under Diagnostic Code 5243. 

The Board has determined whether additional staged ratings are appropriate.  The evidence shows that the Veteran's symptoms of chronic back strain have not fluctuated materially during the course of this appeal as to warrant any additional increased or staged rating.  As such, further staged ratings are not warranted.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  The Veteran is in receipt of a 10 percent disability rating for radiculopathy of the left lower extremity and a 10 percent disability rating for radiculopathy of the right lower extremity.  The Veteran appealed these ratings and they will be evaluated below.  The Veteran reported at the October 2014 VA examination that he experienced a delay in starting a urine stream and some leakage of urine.  He was prescribed oxybutynin.  He denied bowel dysfunction.  Nonetheless, the October 2014 VA examiner determined that the Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine disorder (such as bowel or bladder problems).  The VA examiners in October 2012 and April 2015 also show that the examiners concluded that the Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine disorder.  Thus, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment, or any other neurological disability.  

In sum, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's chronic back strain for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 40 percent at any time during the appeal period.  

Regarding whether the claim should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected chronic back strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's chronic back strain with the established criteria found in the rating schedule for lumbosacral strain shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the regulations specifically address the functional impact of the Veteran's low back pain and reduced range of motion.  The evidence does not indicate that his chronic back strain has caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected back disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

Radiculopathy of the Right Lower Extremity 

The Veteran's radiculopathy is currently rated as 10 percent disabling for each lower extremity under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015) for impairment of the sciatic nerve.  Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

An October 2012 VA examination reveals that the Veteran's muscle strength testing showed active movement against some resistance for bilateral hip flexion and bilateral knee flexion.  There was no evidence of muscle atrophy.  Deep tendon reflexes were normal.  The Veteran's sensory examination demonstrated decreased sensation to light touch in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The examiner documented that the Veteran's sensory was all over the place as vibration was decreased on the right and he could not feel cold at all.  Thus, she noted that the Veteran was being scheduled for an EMG.  Straight leg raising test was negative.  The Veteran reported severe constant pain in the bilateral lower extremities, severe intermittent pain in the right lower extremity, severe paresthesias and/or dysthesia in the right lower extremity and moderate paresthesias and/or dysthesia in the left lower extremity, and severe numbness in the bilateral lower extremities.  The examiner determined that there was involvement of the femoral nerve in both lower extremities and the sciatic nerve in the right lower extremity.  She concluded that the Veteran had mild bilateral radiculopathy of the lower extremities.

A January 2013 EMG of the bilateral lower extremities showed no evidence of lumbar radiculopathy or neuropathy in the lower extremities.  

VA examinations in October 2014 and April 2015 revealed normal muscle strength testing.  There was no evidence of muscle atrophy.  Deep tendon reflexes were normal.  Sensory examinations were normal.  The October 2014 VA examination showed that the Veteran had negative straight leg testing.  The April 2015 VA examination showed that the Veteran had a negative straight leg raising test on the right and a positive straight leg raising test on the left.  The examiners in October 2014 and April 2015 determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  

The VA examiner in October 2014 explained that the VA examiner in October 2012 diagnosed bilateral femoral nerve and right side sciatic nerve radiculopathy on the Veteran's symptoms only.  Exam findings were negative straight leg raises bilaterally.  The section on radiculopathy was based on what the Veteran reported and not objective findings.  So far, neurological findings are negative for any radiculopathy in the lower extremities.  The examiner in October 2012 noted that the neurological sensory examination was not consistent with dermatomes and light touch sensations did not follow any logical pattern of a dermatome or other pattern of a specific condition.  An EMG was ordered to sort out the abnormal and confusing neurological exam.  The January 2013 EMG showed no evidence of lumbar radiculopathy or neuropathy in the lower extremities.  As the Veteran did not show to the original EMG scheduled in November 2012, the examiner in October 2012 made a diagnosis on the information she was given with his complaints and the exam.  However, the October 2014 examiner concluded that this diagnosis was not correct since the Veteran did not present for the EMG until three months after the VA examination was done and the EMG was negative bilaterally.  The EMG didn't confirm the abnormal findings of the October 2012 neurological examination which did not follow any dermatomes and therefore the diagnosis of nerve involvement cannot be made.  The EMG and VA examination do not support the Veteran's report of radiculopathy symptoms of the lower extremities.  The examiner noted that on the October 2014 examination, the Veteran subjectively complained of radiculopathy symptoms, but the neurological exam and physical exam did not support that diagnosis.  

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence of record does not more closely approximates moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, throughout the rating period on appeal.  Although the Vetera has reported severe symptoms of pain and numbness in the bilateral lower extremities, the medical evidence of record does not support such assertion.  The October 2012 VA examination revealed that the Veteran's sensory examination was all over the place; therefore,  the examiner requested an EMG.  The January 2013 EMG shows that the Veteran did not have lumbar radiculopathy or neuropathy in the lower extremities.  The VA examiner in October 2014 evaluated the Veteran and reviewed the claims file to include the October 2012 VA examination and January 2013 EMG and determined that the October 2012 VA examiner's determination that the Veteran had mild bilateral radiculopathy of the lower extremities was not correct as it was based solely on the abnormal neurological examination and lay statements from the Veteran.  The EMG that was performed three months later clearly shows that the Veteran did not have radiculopathy of the lower extremities.  Furthermore, the VA examinations in October 2014 and April 2015 reflect that the Veteran did not have any neurological abnormalities of the lower extremities..  Thus, the Board concludes that the evidence does not indicate that the Veteran's radiculopathy of the bilateral lower extremities more closely approximates a disability rating in excess of 10 percent disabling.  
	
The Board has considered whether the Veteran is entitled to staged ratings. However, the evidence throughout this appeal demonstrates that the Veteran's service-connected radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.  Thus, the Board finds that his disability picture for bilateral lower extremity radiculopathy more closely approximates that contemplated by a 10 percent evaluation for each extremity throughout this appeal.  

In making its determination, the Board considered the applicability of the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a preponderance of the evidence is against the assignment of a higher initial disability rating, such rule does not apply and the claims must be denied.

With respect to whether the radiculopathy of the bilateral lower extremities should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected bilateral lower extremity radiculopathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral lower extremity radiculopathy with the established criteria found in the rating schedule for impairment of the sciatic nerve shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's bilateral lower extremity radiculopathy by itself has not cause marked interference with employment that has not already contemplated in the rating criteria.  The evidence does not show that his radiculopathy has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.






							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right knee patellofemoral syndrome is granted.

Entitlement to an initial disability rating of 70 percent, but not greater, for service-connected bipolar disorder with associated anxiety and posttraumatic stress disorder (PTSD) is granted.  

Entitlement to a disability rating in excess of 40 percent for service-connected chronic back strain is denied.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with chronic back strain is denied.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with chronic back strain is denied.


REMAND


With respect to the Veteran's claim of entitlement to a TDIU, the Board concludes that the claim is inextricable intertwined with the grant of service connection for a right knee patellofemoral syndrome, because the TDIU issue may be affected by the assignment of the disability rating and effective date for the grant of service connection for the right knee disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of both a disability rating and effective date for service-connected right knee patellofemoral syndrome. 


Accordingly, the case is REMANDED for the following action:

1. After the RO has assigned a disability rating and effective date for the grant of entitlement to service connection for right knee patellofemoral syndrome, schedule the Veteran for a VA examination to determine the combined effect the Veteran's current service-connected disabilities have on the Veteran's ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his physical and mental service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record. If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

2. Upon completion of the foregoing, readjudicate the Veteran's TDIU claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


